Name: Commission Regulation (EC) NoÃ 667/2009 of 22Ã July 2009 entering a name in the register of protected designations of origin and protected geographical indications (Nocciola Romana (PDO))
 Type: Regulation
 Subject Matter: plant product;  international trade;  agricultural structures and production;  Europe;  consumption
 Date Published: nan

 25.7.2009 EN Official Journal of the European Union L 194/5 COMMISSION REGULATION (EC) No 667/2009 of 22 July 2009 entering a name in the register of protected designations of origin and protected geographical indications (Nocciola Romana (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 7(4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EC) No 510/2006, Italys application to register the name Nocciola Romana has been published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, this name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 308, 3.12.2008, p. 19. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Group 1.6. Fruit, vegetables and cereals, fresh or processed ITALY Nocciola Romana (PDO)